Exhibit 10.30

 

SETTLEMENT, WAIVER AND

GENERAL RELEASE AGREEMENT

 

THIS SETTLEMENT, WAIVER AND GENERAL RELEASE AGREEMENT (this “Settlement
Agreement”) is made and entered into as of this 1st day of June, 2004
(“Effective Date”), by and between MetaSolv Software, Inc., a Delaware
corporation (“Employer”), and James P. Janicki (the “Executive”).

 

WHEREAS Executive and the Employer are parties to an “Employment Agreement”
dated December 1, 2002;

 

WHEREAS Executive and the Employer amended and supplemented the terms of the
Employment Agreement by an oral agreement that was reflected in the written
minutes of the Board of Directors Special Meetings of the Employer and its
parent company (MetaSolv, Inc.) that were held on July 28, 2003;

 

WHEREAS there are various subsidiary entities owned or controlled by MetaSolv,
Inc., including Employer (hereinafter the “MetaSolv Companies”), in some of whom
Executive holds the office of director or executive.

 

WHEREAS Executive has tendered his resignation, for reasons of his own and the
Employer’s convenience and not for “Good Reason” as contemplated by the
Employment Agreement, to the Employer in a letter dated March 31, 2004, and the
Employer and MetaSolv, Inc. have accepted his resignation in a letter dated
April 12, 2004, from John W. White, Outside Lead Director of the Employer and
MetaSolv, Inc.;

 

WHEREAS concurrent with his resignation from the employment of the Employer,
Executive has also resigned his positions as executive chairman of the board of
the Employer and of MetaSolv, Inc., and as a member of the Board of Directors of
the Employer and of MetaSolv, Inc.; and

 

WHEREAS the Employment Agreement provides for, upon the termination of
Executive’s services, the execution of an agreement acceptable to the Employer
including waivers, releases and other terms consistent with those contained in
this Severance Settlement Agreement.

 

NOW THEREFORE FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1. Termination of Employment and Other Positions.

 

  a.

Effective July 30, 2004 (the “Termination Date”), the Executive’s employment
with the Employer will terminate under Section 8(E) of the Employment Agreement,
and it is stipulated that the termination is on grounds other than for Good
Reason as defined in the Employment

 

Release – James P. Janicki - Confidential Information    Page 1



--------------------------------------------------------------------------------

 

Agreement. The Executive’s resignation as Executive Chairman of the Board of
Directors of the Employer and of MetaSolv, Inc. will be effective June 16, 2004,
at the close of the annual shareholder meeting, and the Executive’s resignation
as a member of the Board of Directors of the Employer and of MetaSolv, Inc.,
will be effective July 30, 2004. Furthermore, the Executive hereby resigns
immediately, and the Employer, MetaSolv, Inc. and any affected MetaSolv Company
hereby accept such resignation, with respect to any other position as officer,
employee, or director, with respect to any MetaSolv Company other than Employer
or MetaSolv, Inc.

 

  b. Executive and the Employer stipulate that the written notice requirements
relating to termination under Section 8(E) of the Employment Agreement are met.

 

2. Settlement Payment. Pursuant to the resolutions reached by the Board of
Directors of the Employer and of MetaSolv, Inc. as reflected in the Minutes of
their Special Meeting of July 28, 2003, and accordingly as described in Section
9(B) of the Employment Agreement, the parties mutually agree that on or before
July 30, 2004 the Employer shall pay to Executive the total sum of Five Hundred
Thirty-Eight Thousand Three Hundred Sixty-six and 50/100 Dollars ($538,366.50)
(calculated as one times Executive’s Base Salary under the Employment Agreement,
plus one times Executive’s annual target performance bonus as determined
pursuant to the Employer’s Performance Bonus Plan). The foregoing amount will be
payable as follows: $420,000.00 on or before July 15, 2004; $118,366.50 within
thirty days of July 30, 2004, and following MetaSolv’s receipt of the fully
executed Re-Affirmation Statement attached hereto as Attachment A. All payments
made hereunder shall be subject to customary withholding and other employment
taxes. One-fourth (¼) of the settlement payment hereunder shall be in
consideration of the release of any claim under the Age Discrimination in
Employment Act of 1967, as amended, and as described in Paragraph 3 hereof, and
the Executive agrees that such consideration is in addition to anything of value
to which he is already entitled. One-fifth (1/5) of the settlement payment
hereunder shall be conditioned upon and in consideration of the Executive’s
execution and delivery to MetaSolv, Inc. of the fully executed Re-Affirmation
Statement attached hereto as Attachment A. The remainder of the value of the
settlement payment shall be in consideration of both the release of all other
claims, and the covenants and other agreements described below in Paragraphs 4
through 11. No other sums (contingent or otherwise) shall be paid to the
Executive in respect of his employment by the Employer, and any such sums
(whether or not owed) are hereby expressly waived by the Executive; provided,
however, that the Executive (i) may elect to continue his health insurance
coverage, as mandated by COBRA, which may continue to the extent required by
applicable law, (ii) shall be entitled to receive his account balance, if any,
under the Employer’s Section 401(k) Plan in accordance with the terms of such
Plan. In addition, all options to purchase common stock of the Employer granted
to the Executive pursuant to the Employer’s Long-term Incentive Plan shall
become, on July 30, 2004, Vested Shares as defined in any Stock Option
Agreement(s) between the Executive and the

 

Release – James P. Janicki - Confidential Information    Page 2



--------------------------------------------------------------------------------

Employer on the Termination Date and, subject to Paragraph 10, below, the
Executive shall have one (1) year from the Termination Date to exercise any
unexercised Vested Shares held by his on the Termination Date. In consideration
of Executive’s agreeing to the terms of Paragraph 10 below, the Company has
agreed to the payment schedule in this paragraph above, and further agrees that
upon his termination it shall transfer to Executive AS-IS, WHERE IS, AND WITHOUT
WARRANTY OF ANY KIND, the personal property listed on Schedule A of this
Agreement.

 

3. COBRA Payments. Employer agrees to make payments directly to its insurance
carrier to continue, until the earlier of (a) the end of Executive’s eligibility
for COBRA-mandated coverage, or (b) February 1, 2006, COBRA-mandated coverage of
health benefits for Executive and his family, to the extent that such health
benefits were in force for Executive and his family under Employer’s insurance
policy on July 30, 2004 and the employee and/or family members elect COBRA
coverage.

 

4. General Release. As a material inducement to the Employer to enter into this
Settlement Agreement and in consideration of the payments made or to be made by
the Employer to the Executive in Paragraphs 2 and 3 above, the Executive, with
full understanding of the contents and legal effect of this Settlement Agreement
and having the right and opportunity to consult with his counsel, releases and
discharges the Employer, each of the MetaSolv Companies, its shareholders,
officers, directors, supervisors, managers, employees, agents, representatives,
attorneys, parent companies, divisions, subsidiaries and affiliates, and its and
their predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “Released Parties”) from any and all claims, actions, causes
of action, grievances, suits, charges, or complaints of any kind or nature
whatsoever, that he ever had or now has, whether fixed or contingent, liquidated
or unliquidated, known or unknown, suspected or unsuspected, and whether arising
in tort, contract (including but not limited to the Employment Agreement),
statute, or equity, before any federal, state, local, or private court, agency,
arbitrator, mediator, or other entity, regardless of the relief or remedy
(collectively, the “Claims”). Without limiting the generality of the foregoing,
it being the intention of the parties to make this release as broad and as
general as the law permits, this release specifically includes any and all
claims arising from any alleged violation by the Released Parties under the Age
Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1866, as amended by the
Civil Rights Act of 1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Texas Commission on Human Rights Act, and other similar state or local laws; the
Americans with Disabilities Act; the Family and Medical Leave Act; the Equal Pay
Act; Executive Order 11246; Executive Order 11141; and any other statutory
claim, employment or other contract or implied contract claim, or common law
claim for wrongful discharge, breach of an implied covenant of good faith and
fair dealing, defamation, or invasion of privacy arising out of or involving his
employment with the Employer, the termination of his employment with the
Employer, or involving any continuing effects of his employment with the
Employer or termination of employment with the Employer. In this regard, and for
the applicable consideration described in Paragraph 2 above, the Executive
further

 

Release – James P. Janicki - Confidential Information    Page 3



--------------------------------------------------------------------------------

agrees to execute and deliver to Employer, on July 30, 2004, the Re-Affirmation
Statement attached hereto as Attachment A. The Executive further acknowledges
that he is aware that statutes exist that render null and void releases and
discharges of any claims, rights, demands, liabilities, action and causes of
action which are unknown to the releasing or discharging party at the time of
execution of the release and discharge. The Executive hereby expressly waives,
surrenders and agrees to forego any protection to which he would otherwise be
entitled by virtue of the existence of any such statute in any jurisdiction
including, but not limited to, the State of Texas.

 

5. Covenant Not to Sue. The Executive, for himself, his heirs, executors,
administrators, successors and assigns agrees not to bring, file, charge, claim,
sue or cause, assist, or permit to be brought, filed, charged or claimed any
action, cause of action, or proceeding regarding or in any way related to any of
the claims described in Paragraph 4 hereof, and further agrees that this
Settlement Agreement, will constitute and may be pleaded as, a bar to any such
claim, action, cause of action or proceeding. If any government agency or court
assumes jurisdiction of any charge, complaint, or cause of action covered by
this Settlement Agreement, the Executive will not seek and will not accept any
personal equitable or monetary relief in connection with such investigation,
civil action, suit or legal proceeding.

 

6. Indemnification.

 

A. The Executive will fully indemnify the Employer, each of the MetaSolv
Companies, and its shareholders, officers, directors, employees and independent
contractors, and their parent, subsidiary and affiliate entities, against and
will hold its shareholders, officers, directors, employees and independent
contractors, and their parent, subsidiary and affiliate entities, harmless from
any and all claims, costs, damages, demands, expenses (including without
limitation attorneys’ fees), judgments, losses or other liabilities of any kind
or nature whatsoever arising from or directly or indirectly related to any or
all of this Settlement Agreement and the conduct of the Executive hereunder,
including without limitation any material breach or failure to comply with any
or all of the provisions of this Settlement Agreement.

 

B. Notwithstanding the releases contained in Paragraphs 4 and 5 of this
Agreement, and notwithstanding any other language otherwise to the contrary in
this Agreement, Executive and Employer expressly agree that this Settlement
Agreement shall not modify, affect, or waive any of the following, nor any
rights, protections, duties or obligations of either Executive or MetaSolv, Inc.
under: (1) that certain Indemnification Agreement entered into as of the 8th day
of September, 1999, between Executive and MetaSolv Software, Inc. (and
subsequently assigned to MetaSolv, Inc.); (2) any of the terms of MetaSolv,
Inc.’s bylaws relating to the indemnification of Executive in his capacity as an
officer or director of MetaSolv, Inc. Executive represents and warrants that to
the best of his personal information, knowledge and belief, at the time of the
signing of this Settlement Agreement he is not aware of any facts or
circumstances that would support a claim for which indemnification would be
provided to Executive under said Indemnification Agreement or bylaws, other than
any such

 

Release – James P. Janicki - Confidential Information    Page 4



--------------------------------------------------------------------------------

matter for which written notice has previously been given by MetaSolv, Inc. to
its directors’ and officers’ liability insurance carrier.

 

7. No Disparaging, Untrue Or Misleading Statements. From and after the execution
of this Settlement Agreement, the Executive represents that he has not made, and
agrees that he will not make, to any third party any disparaging, untrue, or
misleading written or oral statements about the Employer or any other of the
MetaSolv Companies. Executive also represents that he has not made and that he
will not make any such statements about the Employer’s or any other MetaSolv
Company’s products or services or about or relating to any officer, director,
agent, employee, or other person acting on the Employer’s behalf, or on behalf
of any of the other MetaSolv Companies.

 

8. Protective Covenants and Agreements. As of the Effective Date of this
Settlement Agreement, the Executive hereby reaffirms each and every of his
obligations and MetaSolv Company rights under Paragraph 10 (Protective
Covenants) of the Employment Agreement, and affirms his continuing agreement to
perform under each and every term of said Paragraph 10, which is incorporated
into the terms of the Settlement Agreement by reference, as if fully set forth
at length herein. Executive further represents and warrants that as of the date
of this Settlement Agreement he has not committed any substantial or material
breach of the Employment Agreement.

 

9. Non-Compete and Non-Solicitation. In addition to any matters stated in the
Employment Agreement, Executive agrees to the following:

 

(a) For a period of twelve (12) months following the Termination Date, Executive
will not, without the express prior written consent of the Employer, solicit or
encourage any employee of any of the MetaSolv Companies to terminate his or her
employment relationship with such MetaSolv Company, nor discourage any potential
employee of any of the MetaSolv Companies from accepting employment with a
MetaSolv Company.

 

(b) For a period of twelve (12) months following the Termination Date, Executive
will not provide advice or recommendations to any customer or potential customer
of any of the MetaSolv Companies to discourage the purchase of any MetaSolv
Company’s products or services.

 

10. Exercise of Options. Notwithstanding any rights in the Employment Agreement,
any stock option agreement, or in the Long-Term Incentive Plan of the Employer
or MetaSolv, Inc. related to the timing of exercise of stock options, and for
the consideration described in the final sentence of Paragraph 2 above, the
Executive agrees that on or before July 15, 2004, and prior to the termination
of his employment with the Employer, he will complete the exercise and payment
of $401,200 relating to the stock options in MetaSolv, Inc. that are listed on
Schedule B of this Settlement Agreement.

 

11. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigations, lawsuits, administrative proceedings, required
public

 

Release – James P. Janicki - Confidential Information    Page 5



--------------------------------------------------------------------------------

disclosures or filings, or such disclosures and filings deemed by Employer to be
advisable in relation to corporate governance or regulatory compliance matters
(including but not limited to Employer’s or MetaSolv, Inc.’s making Section 16
filings with the SEC on Executive’s behalf, where authorized by Executive to do
so and where Employer or MetaSolv, Inc. has agreed to do so, at its sole
discretion), or other related administrative matters involving Employer or any
other of the MetaSolv Companies, the Executive agrees to make himself available,
upon reasonable notice from the Employer, to provide information or documents,
provide declarations or statements to the Employer, meet with attorneys or other
representatives of the Employer, prepare for and give depositions or testimony,
and/or otherwise cooperate in the investigation, defense or prosecution of any
or all such matters. In the event that Executive is required to cooperate with
the Employer as set forth above, such cooperation shall be at no cost to the
Executive and the Employer shall reimburse the Executive for any out of pocket
expenses incurred.

 

12. Severability. If any provision of this Settlement Agreement shall be found
by a court to be invalid or unenforceable, in whole or in part, then such
provision shall be construed and/or modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Settlement Agreement, as the case may require, and this
Settlement Agreement shall be construed and enforced to the maximum extent
permitted by law, as if such provision had been originally incorporated herein
as so modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be. The parties further agree to seek a
lawful substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Settlement Agreement modify the Settlement Agreement so that, once
modified, the Settlement Agreement will be enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

 

13. Waiver. A waiver by the Employer of a breach of any provision of this
Settlement Agreement by the Executive shall not operate or be construed as a
waiver or estoppel of any subsequent breach by the Executive. No waiver shall be
valid unless in writing and signed by an authorized officer of the Employer.

 

14. Miscellaneous Provisions.

 

(a) The Executive agrees that unless and until this Settlement Agreement has
been publicly disclosed by Employer or by MetaSolv, Inc., he will keep the terms
and amounts set forth in this Settlement Agreement completely confidential and
will not disclose any information concerning this Settlement Agreement’s terms
and amounts to any person other than his present attorney, accountant, tax
advisor, or immediate family.

 

(b) The Executive represents and certifies that he has carefully read and fully
understands all of the provisions and effects of this Settlement Agreement, has
knowingly and voluntarily entered into this Settlement Agreement freely and
without

 

Release – James P. Janicki - Confidential Information    Page 6



--------------------------------------------------------------------------------

coercion, and acknowledges that on or before May 15, 2004, the Employer advised
that he had twenty-one (21) days within which to consider this Settlement
Agreement or its predecessor draft. The Executive is voluntarily entering into
this Settlement Agreement and neither the Employer nor its agents,
representatives, or attorneys made any representations concerning the terms or
effects of this Settlement Agreement other than those contained in the
Settlement Agreement itself.

 

(c) The Executive acknowledges that he has seven (7) days from the date this
Settlement Agreement is executed in which to revoke his acceptance of this
Settlement Agreement, and this Settlement Agreement will not be effective or
enforceable until such seven (7)-day period has expired.

 

15. Complete Agreement. This Settlement Agreement sets forth the entire
agreement between the parties, and fully supersedes any and all prior agreements
or understandings between the parties pertaining to (a) actual or potential
claims arising from or related to the Executive’s employment or offices with the
Employer or any other MetaSolv Company, or (b) the termination of the
Executive’s employment or offices with the Employer or any other MetaSolv
Company; provided, however, that all obligations and rights arising under the
following shall be unaffected hereby unless expressly stated to the contrary
herein, and shall remain in full force and effect: (i) Agreement Regarding
MetaSolv Software, Inc. Information and Property and Restriction on Use of Third
Party Information; (ii) MetaSolv Software, Inc. Trade Secret Policy Statement;
(iii) MetaSolv Software, Inc. Policies and Procedures Corporate Credit Cards,
received by Executive, as to any amounts charged on or prior to the execution of
this Settlement Agreement; (iv) the Employment Agreement (with acknowledgment of
the termination of Executive’s employment as provided herein and the effects of
such termination as provided for in the Employment Agreement). The foregoing
listed items are incorporated into this Settlement Agreement by reference as if
fully set forth at length herein, and the Executive affirms that he has
carefully reviewed these foregoing items again, and understands them and their
effects in the context of the execution of this Settlement Agreement.

 

16. Reimbursement. If the Executive or his heirs, executors, administrators,
successors or assigns (a) breaches Paragraphs 5 through 11 of this Settlement
Agreement, or (b) attempts to challenge the enforceability of this Settlement
Agreement, or (c) files a charge of discrimination, a lawsuit, or a claim of any
kind for any matter released herein, the Executive or his heirs, executors,
administrators, successors or assigns shall be obligated to tender back to the
Employer all payments made to his or them under this Settlement Agreement and
under Section 9 of the Employment Agreement, and to indemnify and hold harmless
the Employer from and against all liability, costs and expenses, including
attorneys’ fees, arising out of said breach, challenge or action by the
Executive, his heirs, executors, administrators, successors or assigns.

 

17. Amendment. This Settlement Agreement may not be altered, amended, or
modified except in writing signed by both the Executive and the Employer.

 

Release – James P. Janicki - Confidential Information    Page 7



--------------------------------------------------------------------------------

18. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Settlement Agreement, and each party has had
the opportunity to obtain the advice of legal counsel and to review and comment
upon the Settlement Agreement. Accordingly, it is agreed that no rule of
construction shall apply against any party or in favor of any party. This
Settlement Agreement shall be construed as if the parties jointly prepared this
Settlement Agreement, and any uncertainty or ambiguity shall not be interpreted
against one party and in favor of the other.

 

19. Applicable Law. This Settlement Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without reference
to its conflict of law provisions. Sole and exclusive venue for any court action
commenced to enforce this Settlement Agreement shall have be within any state or
federal court of competent subject matter jurisdiction in the County of Collin,
Texas. In, addition, the Executive waives any right to challenge in another
court any judgment entered by such Collin County, Texas court or to assert that
any action instituted by the Employer in any such court is in the improper venue
or should be transferred to a more convenient forum.

 

20. Arbitration. The parties hereto agree to reaffirm the responsibility of the
parties under Paragraph 20 of the Employment Agreement and further agree that
Paragraph 20 of the Employment Agreement shall be modified to also apply to any
controversy, claim, or dispute relating to this Settlement Agreement.”

 

21. Consultation of Counsel. Executive acknowledges that he has been advised, or
by this Agreement is being advised, in writing to consult with an attorney prior
to execution of this Settlement Agreement.

 

22. Settlement Agreement is Voluntary. This Settlement Agreement is freely and
voluntarily entered into by the parties hereto and each party states that he has
read this Settlement Agreement, has obtained the advice of counsel if he so
desires, understands all of the terms of this Settlement Agreement, and executes
this Settlement Agreement voluntarily of his own free will and accord with full
knowledge of the legal significance and consequences of this Settlement
Agreement. Executive expressly represents and warrants that he has not been
coerced, or forced to execute or enter into this Settlement Agreement, under any
form of duress, and is instead entering into the Settlement Agreement by choice
and of his own free will.

 

23. Execution of Settlement Agreement. This Settlement Agreement may be executed
in several counterparts, each of which shall be considered an original, but
which when taken together, shall constitute one Settlement Agreement.

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND

 

Release – James P. Janicki - Confidential Information    Page 8



--------------------------------------------------------------------------------

OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.

 

IN WITNESS WHEREOF, the Executive and the Employer have voluntarily signed this
Settlement Agreement and General Release consisting of nine (9) pages on the
date set forth above.

 

METASOLV SOFTWARE, INC.

        By:                    

T. Curtis Holmes, Jr.

President and Chief Executive Officer

         

James P. Janicki

 

Release – James P. Janicki - Confidential Information    Page 9



--------------------------------------------------------------------------------

SCHEDULE A – PERSONAL PROPERTY TRANSFERRED TO EXECUTIVE

 

The following personal property, and all title of any MetaSolv Company thereto,
is transferred to Executive, effective with the termination of Executive’s
employment on July 30, 2004.

 

  1) Dell Computer, Serial #_________________________________

 

  2) Phone, Serial # __________________________________________

 

Executive agrees that he shall delete on or before July 30, 2004, any and all
MetaSolv proprietary information from the personal property items described
above, including but not limited to MetaSolv software products, documentation,
customer lists, and other information described as Confidential Information in
Paragraph 10 of the Employment Agreement. Executive further agrees that to the
extent that licenses to 3d-party software applications or information on the
Dell Computer are not freely transferable to Executive, that upon MetaSolv’s
written request Executive will also delete such 3d-party software applications.

 

Release – James P. Janicki - Confidential Information    Page 10



--------------------------------------------------------------------------------

SCHEDULE B – STOCK OPTIONS TO BE EXERCISED

 

The following stock options shall be exercised by Executive prior to termination
of his employment, pursuant to Paragraph 10 of this Settlement Agreement.

 

Option

Number

--------------------------------------------------------------------------------

   Option
Date


--------------------------------------------------------------------------------

   Plan/Type


--------------------------------------------------------------------------------

  

Share

Options

Outstanding

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

00000319

   3/13/1997    92/ISO    670,000    $ 0.3350

00000320

   4/1/1995    92/ISO    100,000    $ 0.2350

00000324

   3/20/1998    92/ISO    200,000    $ 0.6000

00003529

   2/25/2003    LTI/NQ    25,000    $ 1.3300

 

Release – James P. Janicki - Confidential Information    Page 11



--------------------------------------------------------------------------------

Attachment A to Settlement, Waiver and General Release Agreement

 

RE-AFFIRMATION STATEMENT

 

Capitalized terms used herein and not defined herein shall have the meanings
given to such terms in the Settlement, Waiver and General Release Agreement to
which this Re-Affirmation Statement is attached.

 

(a) The Executive hereby finally, unconditionally, irrevocably and absolutely
releases, acquits and forever discharges the Released Parties from any and all
Claims that the Executive may have against any of them arising on or before July
30, 2004, the date of his execution of this Re-Affirmation Statement.

 

(b) Executive acknowledges that the consideration provided pursuant to Paragraph
2 of the Settlement Agreement constitutes valid consideration for the release,
acquittal and discharge of all Claims as provided in this Re-Affirmation
Statement.

 

(c) Pursuant to this Re-Affirmation Statement, the Executive and the Employer
reaffirm, as of the date of this Re-Affirmation Statement, all covenants,
agreements, acknowledgements and understandings provided in Paragraphs 4, 5 and
6 of the Settlement Agreement and agree that the covenants, agreements,
acknowledgements and understandings provided therein apply to this
Re-Affirmation Statement.

 

METASOLV SOFTWARE, INC.

By:    

T. Curtis Holmes, Jr.

President and Chief Executive Officer

 

  

James P. Janicki

 

Date: July 30, 2004

 

Release – James P. Janicki - Confidential Information    Page 12